TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-06-00641-CR


Jeffery Lee Hoyle, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF RUNNELS COUNTY, 119TH JUDICIAL DISTRICT

NO. 5543, HONORABLE THOMAS J. GOSSETT, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

Appellant is represented by appointed counsel, Rosemary Colosky Rose.  Counsel's
brief was originally due February 19, 2007.  The time for filing was extended twice on counsel's
motion, most recently until June 11, 2007.  Counsel has not tendered a brief for filing, nor has she
requested a further extension of time.
The appeal is abated.  The district court is ordered to conduct a hearing to determine
whether the attorney it appointed has abandoned the appeal.  Tex. R. App. P. 38.8(b)(2).  The court
shall make appropriate findings and recommendations.  If present counsel is not prepared to
prosecute this appeal in a timely fashion, the court shall appoint substitute counsel who
will effectively represent appellant on appeal.  A record from this hearing, including copies of all
findings and orders and a transcription of the court reporter's notes, shall be forwarded to the clerk
of this Court for filing as a supplemental record no later than October 1, 2007.  Rule 38.8(b)(3).


				__________________________________________
				Jan P. Patterson, Justice
Before Justices Patterson, Puryear and Pemberton
Abated
Filed:   August 31, 2007
Do Not Publish